      Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 1 of 20



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND


LARRY GLOVER
    104 King Arthur Street               Case No.:
    Victoria, TX
                                         COMPLAINT
            Plaintiff
                                         DEMAND FOR JURY TRIAL
      v.

JERNIGAN CAPITAL, INC.
     c/o CSC-Lawyers Incorporating
     Service Company
     7 St. Paul Street
     Suite 820
     Baltimore MD 21202

JOHN A. GOOD
     c/o Jernigan Capital, Inc.
     c/o CSC-Lawyers Incorporating
     Service Company
     7 St. Paul Street
     Suite 820
     Baltimore MD 21202

MARK O. DECKER
    c/o Jernigan Capital, Inc.
    c/o CSC-Lawyers Incorporating
    Service Company
    7 St. Paul Street
    Suite 820
    Baltimore MD 21202

JAMES DONDERO
     c/o Jernigan Capital, Inc.
     c/o CSC-Lawyers Incorporating
     Service Company
     7 St. Paul Street
     Suite 820
     Baltimore MD 21202

HOWARD A. SILVER
    c/o Jernigan Capital, Inc.
    c/o CSC-Lawyers Incorporating
    Service Company


                                     1
            Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 2 of 20



            7 St. Paul Street
            Suite 820
            Baltimore MD 21202

  HARRY J. THIE
      c/o Jernigan Capital, Inc.
      c/o CSC-Lawyers Incorporating
      Service Company
      7 St. Paul Street
      Suite 820
      Baltimore MD 21202

  REBECCA OWEN
       c/o Jernigan Capital, Inc.
       c/o CSC-Lawyers Incorporating
       Service Company
       7 St. Paul Street
       Suite 820
       Baltimore MD 21202


                  Defendants.


  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff Larry Glover (“Plaintiff”), by his undersigned attorneys, alleges upon information

and belief, except for his own acts, which are alleged on knowledge, as follows:

                                       INTRODUCTION

       1.       Plaintiff brings this action against Jernigan Capital, Inc. (“Jernigan” or the

“Company”) and the Company’s Board of Directors (collectively, the “Board” or the “Individual

Defendants,” as further defined below) for violations of Section 14(a) and 20(a) of the Securities

Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a) and 78t(a). Specifically, Defendants

solicit stockholder approval in connection with the proposed acquisition of the Company by

affiliates of NexPoint Advisors, L.P. (“NexPoint”), through a proxy statement filed with the U.S.

Securities and Exchange Commission (the “SEC”), that omits material facts necessary to make the

statements therein not false or misleading.


                                                2
             Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 3 of 20



        2.       On August 3, 2020, Jernigan and NextPoint issued a press release announcing that

the two entities had entered into a definitive agreement (the “Merger Agreement”), pursuant to

which Jernigan stockholders will receive $17.30 in cash for each share of Jernigan common stock

they own (“The Proposed Transaction”). On August 20, 2020, defendants issued materially

incomplete and misleading disclosures in a proxy statement (the “Proxy Statement”) filed with the

SEC in connection with the Proposed Transaction. Specifically, the Proxy Statement is materially

deficient and misleading because, inter alia, it omits material information concerning: (i) the

Company’s financial projections and the material information regarding the analyses performed

by the Company’s financial advisor in connection with the Proposed Transaction, Jefferies LLC

(“Jefferies”); (ii) Jefferies’ conflicts of interest; and (iii) the sale process. Without this information,

Jernigan stockholders cannot make an informed decision with respect to the Proposed Transaction.

The omission of such material information renders the Proxy Statement materially misleading and

constitutes a violation of §§ 14(a) and 20(a) of the Exchange Act.

        3.       For these reasons, as set forth in detail herein, the Individual Defendants, and the

Company, have violated the federal securities laws. Accordingly, Plaintiff seeks to enjoin the

Proposed Transaction or, in the event the Proposed Transaction is consummated, recover damages

resulting from the Individual Defendants’ violations of these laws. Judicial intervention is

warranted here to rectify existing and future irreparable harm to the Company’s stockholders.

                                   JURISDICTION AND VENUE

        4.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331, pursuant to 15

U.S.C. § 78aa (federal question jurisdiction), as Plaintiff alleges violations of Sections 14(a) and

20(a) of the Exchange Act and Rule 14a-9 promulgated thereunder

        5.       Personal jurisdiction exists over each Defendant either because Defendant Jernigan

is incorporated and maintains operations in this District, or because each of the other Defendants


                                                    3
             Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 4 of 20



is an individual who is either present in this District for jurisdictional purposes or has sufficient

minimum contacts with this District as to render the exercise of jurisdiction over Defendant by this

Court permissible under traditional notions of fair play and substantial justice.

        6.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Jernigan is incorporated in this District and each

of the Individual Defendants, and Company officers or directors, either resides in this District or

has extensive contacts within this District.

                                               PARTIES

        7.       Plaintiff is, and has been at all relevant times, the owner of shares of Jernigan

common stock.

        8.       Defendant John A. Good (“Good”) is Chief Executive Officer and Chairman of the

Board of the Company.

        9.       Defendant Mark O. Decker (“Decker”) is a director of the Company. He has served

as a director of Jernigan since 2015.

        10.      Defendant James Dondero (“Dondero”) is a director of the Company. In addition

to his position on the Board, Dondero is also the founder and President of NexPoint Advisors.

        11.      Defendant Howard A. Silver (“Silver”) has served as a director of Jernigan since

2015.

        12.      Defendant Harry J. Thie (“Thie”) has served as a director of Jernigan since 2015.

        13.      Defendant Rebecca Owen (“Owen”) is, and has been at all relevant times, a director

of Jernigan 2018.

        14.      Defendants Owen, Thie, Silver, Dondero, Decker, and Good are collectively

referred to as “Individual Defendants” and/or the “Board.”




                                                  4
         Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 5 of 20



       15.      Defendant Jernigan, incorporated in Maryland, is a commercial real estate company

that invests primarily in new or recently constructed and opened self-storage facilities located

predominately in dense urban submarkets within the top-50 United States Metropolitan Statistical

Areas, or MSAs. The Company’s common stock is traded on New York Stock Exchange under

the ticker symbol “JCAP.” The Company maintains its principal executive offices at 6410 Poplar

Avenue, Suite 650, Memphis, Tennessee 38119.

       16.      The Individual Defendants and Jernigan are collectively referred to as

“Defendants.”

                        FURTHER SUBSTANTIVE ALLEGATIONS

The Background of the Company & Merger

       17.      On December 31, 2019, the Company announced that Dean Jernigan, the

Company’s founder and then-executive chairman, would retire as director, and Mr. Good would

assume the role of chairman. Almost immediately following the appointment of Mr. Good, the

Company began an aggressive search for a strategic transaction.

       18.      That next month, during a multi-day industry event in Deer Valley, Utah, Mr. Good

met separately with representatives for two REITs operating in the self-storage industry (“Party

A” and “Party B”) concerning the possibility of a strategic transaction, but the parties did not

discuss valuation, a potential exchange ratio or purchase price or any other specific terms.

       19.      Later that same month, on January 24, 2020, Mr. Good met in Dallas with Matt

McGraner, the chief investment officer of NexPoint Real Estate Advisors, L.P., (“NexPoint”) an

affiliate of the holders of the Company’s Series A Preferred Stock, to discuss the Company’s

performance and the status of its investment portfolio, as well as strategies with respect to the

ultimate redemption of the Company’s Series A Preferred Stock. During this discussion, Mr.

McGraner indicated that in lieu of a redemption of the Series A Preferred Stock and cessation of


                                                 5
         Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 6 of 20



NexPoint’s investment in the Company, NexPoint may be interested in submitting a proposal to

acquire the Company in a potential go-private transaction.

       20.     On January 28, 2020, Mr. Good and a representative from Jefferies, which had

previously provided financial advisory services to the Company, met representatives of Party A to

further discuss a proposed transaction.

       21.     On February 20, 2020, the Company’s Board engaged King & Spalding as legal

counsel and formally engaged Jefferies as the Company’s financial advisor in connection with its

exploration of potential business combination transactions.

       22.     On March 4, 2020, Mr. Good and the chief executive officer of Party B met in

Atlanta. During the meeting, Mr. Good and the chief executive officer of Party B discussed the

strategic vision for the Company’s lending business, certain personnel matters, respective

overhead levels and potential buyouts of developers. Mr. Good and the chief executive officer of

Party B also discussed the functions of the companies’ respective senior management teams but

did not discuss the roles or compensation, if any, of management following the closing of any

negotiated transaction.

       23.     Approximately one week later, the executive chairman of Party A called Mr. Good

to communicate that the Party A affiliate was continuing to acquire Company common shares and

was likely to exceed 5% ownership of the Company’s outstanding shares of common stock,

necessitating a filing under Section 13 of the Exchange Act, but that Party A intended to remain a

passive investor.

       24.     On March 24, 2020, the chief executive officer of Party B called Mr. Good to

communicate that because of the dramatic and abrupt changes in the United States’ economic

climate and Party B’s stock price due to the onset of the COVID-19 pandemic, Party B was




                                                6
         Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 7 of 20



suspending its due diligence activities with respect to a potential strategic business combination

with the Company. Following this conversation, discussions and due diligence efforts between the

parties terminated without any discussion of an exchange ratio or potential purchase price.

       25.     On March 25, 2020, senior executives of a REIT operating in the self-storage

industry, “Party C”, contacted Mr. Good to explore whether there were any strategic opportunities

that Party C and the Company could potentially pursue together. Follow-up discussions with Party

C were held on May 1, 2020.

       26.     Between May 4, 2020 and May 6, 2020, representatives of the Company received

an unsolicited inquiry from a representative of a sizeable financial institution, Party D, inquiring

about the Company and indicating potential interest in some form of strategic transaction, most

likely in the form of an equity infusion.

       27.     On May 7, 2020, the Company’s board of directors held a telephonic meeting. Mr.

Good informed the board of directors of his discussions to date with representatives of Party C,

Party D, and Party A. That same day, Matt McGraner of NexPoint contacted Mr. Good by

telephone to inform him that NexPoint had been evaluating a potential all-cash acquisition of the

Company and intended to deliver a written proposal in the next few days.

       28.     On May 11, 2020, Mr. Good received a non-binding letter of intent from NexPoint

with a proposal to acquire 100% of the Company’s outstanding common stock and operating

company units in an all cash merger transaction with a purchase price range of $17 to $18 per

share. The non-binding proposal included a draft exclusivity agreement pursuant to which the

parties would negotiate exclusively regarding a potential transaction for 45 days.

       29.     On May 12, 2020, the board of directors held a special telephonic meeting during

which it discussed, among other matters, the status of the discussions to date with representatives




                                                 7
          Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 8 of 20



of NexPoint, Party C, Party D, and Party A. Given that NexPoint had submitted a proposal and its

affiliate, as the Series A Preferred stockholder, had elected a director to the Company’s board

(James Dondero), the board of directors, cognizant of avoiding any potential conflict of interest,

unanimously approved the formation of a transaction committee of all the members of the board

of directors other than Mr. Dondero, which we refer to as the Transaction Committee. The

Transaction Committee was comprised of Mr. Good, Mark Decker, Howard Silver, Harry Thie

and Rebecca Owen, and was authorized to consider whether to pursue a strategic transaction with

NexPoint or other potential parties and to report its recommendation concerning any potential

transaction to the Company’s board of directors for approval.

        30.    On May 14, 2020, the Company and Party C entered into a non-disclosure

agreement, and Party C and its legal and financial advisors subsequently received access to the

Company’s virtual data room and commenced their diligence investigation.

        31.    That same day, Mr. Good called the executive chairman of Party A and informed

him that the Company would be willing to enter into a mutual non-disclosure agreement with Party

A in order to facilitate further discussions regarding a potential transaction between the parties,

after which Mr. Good delivered to the executive chairman of Party A a draft mutual non-disclosure

agreement.

        32.    On May 21, 2020, the Company and Party A executed a non-disclosure agreement,

and Party A and its legal and financial advisors received access to the virtual data room.

        33.    On May 27, 2020, the Company and NexPoint entered into a non-disclosure

agreement, and NexPoint and its legal and financial advisors received access to the virtual data

room.




                                                 8
          Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 9 of 20



        34.    On June 15, 2020, NexPoint submitted a revised non-binding letter of intent to

acquire for cash all of the Company’s outstanding common stock and operating company units

with a purchase price range of $17.00 to $17.50 per share.

        35.    The following day, on June 16, 2020, the executive chairman of Party A informed

Mr. Good that Party A would not be willing to offer more than $14.50 per share of the Company’s

common stock. On June 16, 2020, the closing price of the Company’s common stock on the NYSE

was $14.75. Mr. Good and the executive chairman of Party A agreed the indicated price level did

not warrant further discussion of a proposed transaction between the Company and Party A at that

time.

        36.    On June 19, 2020, the Company delivered to NexPoint a written response to

NexPoint’s revised nonbinding letter of intent.

        37.    That same day, a senior executive of Party C contacted Mr. Good to inform him

that the proposed exchange ratio that Party C was likely to propose would be significantly below

the maximum exchange ratio previously discussed between representatives of the two entities. Mr.

Good and the Party C representative agreed to schedule a call between the parties’ representatives

to discuss Party C’s potential proposal, but Mr. Good noted that any exchange ratio below the

maximum level previously indicated by Party C would be unacceptable to the board of directors.

        38.    Later in June, Mr. Good held talks with two other potential merger partners, “Party

F” and “Party G”, regarding a potential business combination.

        39.    On June 24, 2020, the Company and Party D entered into a non-disclosure

agreement. However, the Company and its advisors did not provide Party D with access to the

virtual data room at that time due to the Company’s ongoing discussions with Party C and




                                                  9
         Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 10 of 20



NexPoint and the continued activity by each of Party C, NexPoint and their respective advisors in

the virtual data room.

       40.     Two days later, on June 26, 2020, Party C communicated to Mr. Good that it was

no longer interested in pursuing a transaction at that time.

       41.     On June 29, 2020, the Transaction Committee held a telephonic meeting during

which it discussed the status of discussions with interested parties regarding a strategic transaction,

discussions with Party D and Party G regarding a potential capital investment in the Company,

and the strategic options available to the Company, including continuing its business as a

standalone public REIT. After deliberation, the Transaction Committee determined to proceed

with negotiations with NexPoint and approved granting exclusivity to negotiate a potential

transaction with NexPoint. The following day, on June 30, 2020, the Company and NexPoint

executed an exclusivity agreement pursuant to which the parties agreed to negotiate on an

exclusive basis until July 30, 2020. Following the execution of the exclusivity agreement, the

parties worked to finalize the terms of the proposed transaction.

       42.     On the evening of August 2, 2020, the Transaction Committee held a telephonic

meeting to consider the proposed transaction. Following discussion, the Transaction Committee

unanimously resolved to recommend the merger agreement and the transactions contemplated by

the merger agreement to the board of directors. Immediately following this approval, a telephonic

meeting of the full Company board of directors was convened. During the meeting, representatives

of Jefferies delivered to the board of directors an oral opinion, which was subsequently confirmed

by delivery of a written opinion, dated August 2, 2020, to the effect that the merger consideration

to be received by holders of the Company’s common stock was fair, from a financial point of view,

to such holders. Following these presentations and discussions and receipt of the recommendation




                                                  10
        Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 11 of 20



of the Transaction Committee, the Company board of directors unanimously: (a) approved and

declared advisable and in the best interests of the Company and the Company’s stockholders the

merger, the merger agreement and the other transactions contemplated by the merger agreement;

and (b) resolved to recommend that the Company stockholders vote to approve the merger and the

other transactions contemplated by the merger agreement.

Proposed Transaction

       43.    In a press release dated August 3, 2020 Jernigan announced that it had entered into

the Merger Agreement.

       44.    The press release states in pertinent part:


       MEMPHIS, Tenn.--(BUSINESS WIRE)--Jernigan Capital, Inc. (NYSE: JCAP)
       (“JCAP” or the “Company”), an owner of self-storage facilities and a leading
       capital partner for self-storage entrepreneurs nationwide, today announced that it
       has entered into a definitive merger agreement with an affiliate of NexPoint
       Advisors, L.P. (together “NexPoint”) under which it will be acquired by NexPoint
       in an all-cash transaction valued at approximately $900 million, including debt
       and preferred stock to be assumed or refinanced (the “Merger Agreement”). The
       agreement has been unanimously approved by the Company’s Board of Directors.
       The transaction was recommended to the Company’s Board of Directors by a
       Transaction Committee consisting of all directors (other than Jim Dondero,
       founder and President of NexPoint) established to evaluate the transaction.

       Under the terms of the Merger Agreement, holders of JCAP's common stock and
       holders of units of operating company interests in Jernigan Capital Operating
       Company, LLC will receive $17.30 per share/unit in cash. This represents a 30%
       premium over the 90-day volume-weighted average share price ending July 31,
       2020 and a 23% premium over the July 31, 2020 closing share price. Holders of
       the Company’s Series B preferred stock will receive cash equal to $25.00 per
       share plus all accrued dividends (whether or not authorized or declared) up to, but
       excluding, the date the merger is consummated.

       "Since our initial public offering in March of 2015, we have built from the ground
       up a best in class portfolio of newly constructed Generation V self-storage
       facilities in some of the best submarkets in the United States, along with a
       development platform that is the first of its kind in our sector," said John Good,
       JCAP’s Chief Executive Officer and Chairman. "We believe this transaction with
       NexPoint validates the quality of the portfolio of self-storage properties and the
       corporate platform we have built and accomplishes the goal of maximizing value


                                                11
         Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 12 of 20



       for our stockholders during a very difficult time for all of us. We are certain
       today's announcement is in the best interests of all of JCAP’s stakeholders."

       "NexPoint has long admired and supported Jernigan Capital’s unique self-storage
       business model and platform,” added Jim Dondero, NexPoint’s founder and
       President. “We plan to build on this vision as a private company, maintaining
       unparalleled asset quality and continuing the current growth trajectory. With our
       combined expertise, scale and financial strength, we are well positioned to
       execute this vision and further expand the Company’s national footprint.”

       The transaction, which is currently expected to close in the fourth quarter of 2020,
       is subject to customary closing conditions, including the approval of JCAP’s
       stockholders, who will vote on the transaction at a special meeting on a date to be
       announced. The transaction is not contingent on receipt of financing by NexPoint.

The Proxy Statement Misleads Jernigan Stockholders by Omitting Material Information

       45.     On August 20, 2020, Jernigan caused to be filed the Proxy Statement with the SEC.

As alleged below and elsewhere herein, the Proxy Statement contains material misrepresentations

and omissions of fact that must be cured to allow Jernigan’s stockholders to render a properly

informed decision with respect to the Proposed Transaction. Designed to convince shareholders to

vote in favor of the Proposed Transaction, the Proxy Statement is rendered misleading by the

omission of critical information concerning the financial analyses performed by the Company’s

financial advisors, and other crucial issues. This material information directly impacts the

Company’s expected future value as a standalone entity, and its omission renders the statements

made materially misleading and, if disclosed, would significantly alter the total mix of information

available to Jernigan stockholders.

       Material Omissions Concerning Management’s Financial Projections and the
       Financial Advisor’s Respective Financial Analyses

       46.     With respect to the financial projections disclosed in the Proxy Statement, the Proxy

Statement fails to disclose: (i) all line items used to calculate (a) owned net operating income, (b)

EBITDA, (c) unlevered free cash flow, and (d) funds from operations; and (ii) a reconciliation of

all non-GAAP to GAAP metrics. In addition to these material omissions, the description in the


                                                 12
         Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 13 of 20



Proxy Statement of the financial advisors’ respective fairness opinions and the underlying analyses

omits key inputs and assumptions used by the financial advisors that underlie their respective

analyses.

       47.      With respect to Jeffries’ Selected Public Company Analysis, the Proxy Statement

fails to disclose the individual multiples and metrics for the companies observed and applied in

the analysis.

       48.      With respect to Jeffries’ Selected Precedent Transactions Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the transactions observed and

applied in the analysis.

       49.      With respect to Jefferies’ Net Asset Value Analysis, the Proxy Statement fails to

disclose: (i) cash flow for owned properties and development investments as used in the analysis

and all underlying line items; (ii) projected fair value of development investments as used in the

analysis; (iii) the terminal values used in the analysis; (iv) Jefferies’ basis for applying a range of

exit capitalization rates of 5.1% to 5.5%; and (v) the individual inputs and assumptions underlying

the discount rates of 9.5% to 10.8%.

       50.      With respect to Jefferies’ Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) all line items used to calculate unlevered free cash flows; (ii) the individual

inputs and assumptions underlying the discount rates ranging from 9.5% to 10.8%; and (iii) total

debt, preferred equity, cash, and cash equivalents as used in the analysis.

       51.      Finally, with respect to Jefferies’ analysis of premiums paid, the Proxy Statement

fails to disclose: (i) the transactions observed in the analysis; and (ii) the premiums paid in the

transactions.




                                                  13
        Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 14 of 20



       52.     When a bankers’ endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses are crucial to a fair presentation of the

material facts.   Furthermore, the disclosure of projected financial information provides

stockholders with the best basis to project the future financial performance of a company and

allows stockholders to understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion. This information is therefore material and must be

disclosed if Jernigan stockholders are to make a fully informed decision. The omission of this

information renders the statements made concerning the financial advisors’ analyses and opinions

materially misleading.

       53.     Without such undisclosed information, Jernigan stockholders cannot evaluate for

themselves whether the financial analyses performed by the financial advisor were based on

reliable inputs and assumptions or whether they were prepared with an eye toward ensuring that a

positive fairness opinion could be rendered in connection with the Proposed Transaction. In other

words, full disclosure of the omissions identified above is required in order to ensure that

stockholders can evaluate the extent to which financial advisor’s opinion and analyses should

factor into their decision whether to tender their shares or pursue their appraisal rights. This

information is necessary because, as the Proxy Statement reveals, a full disclosure of investment

banker compensation and all potential conflicts is not provided in the Proxy Statement.

       54.     The omission of this information renders certain portions of the Proxy Statement

false and/or materially misleading in contravention of the Exchange Act including, inter alia, the

following sections of the Proxy Statement: (i) “Opinion of our Financial Advisor” and “Forward-

Looking Financial Information.”




                                               14
         Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 15 of 20



       Material Omissions Concerning Potential Conflicts of Interest

       55.     In describing financial advisory or other services to Jernigan for which it received

compensation, the Proxy Statement notes that that in the two years preceding the date of the

fairness opinion letter, Jefferies has, in the past, provided financial advisory and financing services

to the Company and has received fees for such services.

       56.     However, with regard to the past work that Jefferies has performed over the past

two years, the Proxy Statement fails to disclose the fees that Jefferies has received for this work,

and further fails to disclose the precise nature of the work that was performed. SEC regulations

require the full disclosure of investment banker compensation and all potential conflicts due to the

central role played by investment banks in the evaluation, exploration, selection, and

implementation of strategic alternatives. Here, the Proxy Statement omits material information

concerning Jefferies potential motivations for recommending that the Merger Consideration is fair

to Jernigan stockholders. This omission renders the Proxy Statement not only materially

incomplete, but materially misleading. Without this information, there is a concern that the prior

relationship between Jefferies and the Company may have enabled the Company to push Jefferies

to support a sale of the Company and influence the financial analyses provided to the Board.

       57.     Accordingly, without full disclosure of the exact nature of the work done by

Jefferies for the Company in the last two years, and the fees received for such work, Jernigan

stockholders will be materially misled as to Jefferies’s potential conflicts of interest.

       Material Omissions Concerning the Sale Process

       58.     With regard to the sale process, the Proxy Statement also omits material

information concerning the terms and values of all indications of interest, proposals, and or term

sheets between Jernigan and potentially interested counterparties during the 2020 sales process




                                                  15
         Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 16 of 20



leading up to the Proposed Transaction. Specifically, the Proxy Statement fails to disclose “the

maximum exchange ratio per share of the Company common stock that Party C was willing to

consider in connection with the potential merger.” Accordingly, stockholders are left in the dark

as to the value of the alternatives to the Proposed Transaction, and are unable to assess properly

the attractiveness of the deal that is before them.

       59.     Furthermore, the Proxy Statement notes that a number of potential acquirers entered

into non-disclosure agreements with Jernigan. However, with regard to the terms of these

agreements, the Proxy Statement fails to note whether these non-disclosure agreements contained

standstill and/or “don’t ask, don’t waive” provisions (“DADW”) that are or were preventing other

potential acquirors from submitting offers to acquire the Company. Any reasonable stockholder

would deem the fact that likely bidders in the marketplace may be precluded from making a

superior offer to significantly alter the total mix of information.

       60.     Without disclosure of all of the material facts, the Company’s stockholders may be

lured into approving a Proposed Transaction that is designed to benefit management rather than

the stockholders.

       61.     Defendants are, and have at all relevant times been, in full possession of the

undisclosed facts, and have negligently, recklessly, knowingly and/or intentionally omitted this

information from the Proxy Statement.

       62.     Without disclosure of the above referenced information, the Proxy Statement

violates SEC regulations and materially misleads Jernigan stockholders. Accordingly, Plaintiff

seeks, among other things, the following relief: (i) an injunction of the Proposed Transaction; (ii)

rescission of the Proposed Transaction if it is consummated; and (iii) rescissory or other

appropriate damages resulting from Defendants’ misconduct.




                                                  16
         Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 17 of 20



                                     CLAIMS FOR RELIEF

                                            COUNT I

         Against All Defendants for Violations of Section 14(a) of the Exchange Act
                         and Rule 14a-9 Promulgated Thereunder

       63.     Plaintiff repeats and realleges each allegation set forth herein.

       64.     As detailed herein, Defendants disseminated the false and misleading Proxy

Statement specified above, which contained statements which, at the time and in the light of the

circumstances under which they were made, were false and misleading with respect to material

facts and which omitted to state material facts necessary in order to make the statements therein

not false or misleading or necessary to correct earlier statements which had become false or

misleading, in violation of Section 14(a) of the Exchange Act and SEC Rules promulgated

thereunder, including SEC Rule 14a-9.

       65.     Using the mails and by means and instrumentalities of interstate commerce and the

facility of a national securities exchange, Defendants solicited and permitted the use of their names

to solicit proxies or consents or authorizations in respect of the common stock of Jernigan.

       66.     By virtue of their positions within the Company, the Individual Defendants were

aware of this information and of their duty to disclose this information in the Proxy Statement.

The Proxy Statement was prepared, reviewed, and/or disseminated by Defendants. The Proxy

Statement misrepresented and omitted material facts, including material information concerning

the actual intrinsic value of the Company. Defendants were at least negligent in filing and

disseminating the Proxy Statement with these materially false and misleading statements and

omissions. Defendants have also failed to correct the Proxy Statement and the failure to update

and correct false statements is also a violation of Section 14 of the Exchange Act and SEC Rules

promulgated thereunder.



                                                 17
         Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 18 of 20



       67.     The omissions, and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding whether to

vote in favor of and tender their shares in the Proposed Transaction. A reasonable investor would

view a full and accurate disclosure as significantly altering the “total mix” of information made

available in the Proxy Statement and in other information reasonably available to stockholders.

       68.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from immediate and irreparable injury, which

defendants’ actions threaten to inflict.


                                           COUNT II

   Against the Individual Defendants for Violation of Section 20(a) of the Exchange Act

       69.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       70.     The Individual Defendants acted as controlling persons of Jernigan within the

meaning of Section 20(a) of the Exchange Act, as alleged herein. By virtue of their positions as

officers and directors of Jernigan and their participation in and awareness of the Company’s

business and operations and their intimate knowledge of the materially false statements and

omissions contained in the Proxy Statement filed with the SEC, they had the power to influence

and control and did influence and control, directly or indirectly, the decision-making of the

Company, including the content and dissemination of the various statements that Plaintiff contends

are false and misleading.

       71.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be false and misleading

prior to or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or to cause the statements to be corrected.



                                                 18
         Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 19 of 20



       72.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. Among other things, the Proxy Statement at issue

contains the unanimous recommendation of the Individual Defendants to approve the Proposed

Transaction. Thus, they were directly involved in the making of that document.

       73.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered – descriptions which had input from the Individual Defendants.

       74.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in Plaintiff’s favor and against Defendants as follows:

     a) declaring that the Proxy Statement is materially misleading and contains omissions

         of material fact in violation of Section 14(a) of the Exchange Act and Rule 14a-9

         promulgated thereunder;

     b) preliminarily and permanently, enjoining Defendants and their counsel, agents,

         employees and all persons acting under, in concert with, or for them, from proceeding

         with, consummating, or closing the Proposed Transaction, unless and until

         Defendants disclose the material information identified above which has been

         omitted from the Proxy Statement;




                                                 19
        Case 1:20-cv-02651-CCB Document 1 Filed 09/14/20 Page 20 of 20




     c) to the extent the Proposed Transaction is consummated prior to the Court’s entry of

        a final judgment, awarding Plaintiff rescissory damages against the Individual

        Defendants, including, but not limited to, pre-judgment and post-judgment interest;

     d) awarding Plaintiff the costs of this action, including a reasonable allowance for the

        fees and expenses of Plaintiff’s attorneys and experts; and

     e) granting Plaintiff such further relief as the Court deems just and proper.

                                      JURY DEMAND

        Plaintiff demands a trial by jury.


Dated: September 14, 2020                           LEVI & KORSINSKY LLP

                                                    /s/ Donald J. Enright
                                                    Donald J. Enright
                                                    1101 30th Street, N.W., Suite 115
                                                    Washington, D.C. 20007
                                                    Telephone: (202) 524-4290
                                                    Facsimile: (202) 333-2121
                                                    Email: denright@zlk.com
                                                    Attorneys for Plaintiff




                                               20
